UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-7953


CLARENCE J. PERRY, JR.,

                  Plaintiff - Appellant,

             v.

J. P. FULTON, Judge: Norfolk Circuit Court; S. CATHERINE
DODSON, Commonwealth Attorney Norfolk Circuit Court; WALTER
B. DALTON, Court-Appointed Attorney Norfolk Circuit Court,

                  Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.    Mark S. Davis, District
Judge. (2:08-cv-00368-MSD-TEM)


Submitted:    February 26, 2009             Decided:   March 6, 2009


Before NIEMEYER, MICHAEL, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Clarence J. Perry, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Clarence J. Perry, Jr., appeals the district court’s

order dismissing his 42 U.S.C. §§ 1985, 1986 (2000) complaint

under 28 U.S.C. § 1915A(b) (2006).          We have reviewed the record

and find no reversible error.            Accordingly, we affirm for the

reasons stated by the district court.             See Perry v. Fulton,

No. 2:08-cv-00368-MSD-TEM (E.D. Va. Aug. 14, 2008).             We dispense

with oral argument because the facts and legal contentions are

adequately    presented   in   the   materials   before   the    court   and

argument would not aid the decisional process.

                                                                   AFFIRMED




                                     2